Title: To Benjamin Franklin from Lebègue de Presle, [August 1777]
From: Lebègue de Presle, Achille-Guillaume
To: Franklin, Benjamin


Monsieur
[August, 1777]
Je me suis engagé la derniere fois que J’ai eu l’honneur de vous voir, a vous communiquer quelques details sur le coup de foudre dont a ete frappée la salle d’assemblée de Purfleet; mais je n’ai pu le faire plutot parceque le dessein necessaire pour entendre le rapport etoit chez le graveur. Je vous envoye Monsieur la premiere epreuve avec les circonstances dont M. Magellan a fait part.

Le toit de la maison d’assemblée de Purfleet est couvert de plomb. Il regne autour et au bas de ce toit une balustrade + + + + couverte de pierres qui sont liées l’une a l’autre par des crampons de fer scellés a chaque pierre avec du plomb fondu. En dedans de la balustrade c’est a dire entre le bord du toit et la balustrade regne une goutiere de plomb qui se decharge par des tuyaux R dans des puits F a chaque coté en face du batiment.
Il faut observer qu’on n’avoit point etabli de communication metallique entre les crampons de fer qui retiennent les pierres de la balustrade et les goutieres.
L’orage venoit du Nord-est auquel est exposé le coin W de la maison. Avant que le nuage put atteindre la pointe B il trouva le coté w et sur ce coté le crampon de la balustrade le plus voisin de w. Ce morceau de fer determina la decharge de la foudre; mais comme il n’avoit point de communication metallique avec les goutieres ou conducteurs, il occasionna l’explosion, et la foudre sauta a 17 pouces sur le coin le plus voisin de la goutiere, suivit cette goutiere jusqu’au tuyau perpendiculaire R, le long duquel elle descendit jusqu’au puit F.
Le plomb du crampon frappé de la foudre s’est trouvé fondu, et le coin de la goutiere sur lequel la foudre avoit sauté etoit un peu endommagé et les briques et la partie de la muraille qui touchoient au crampon ont aussi ete deplacés et ecartées ou jettees en bas.
Quoiqu’il eut ete dit, lors de l’établissement d’un conducteur sur le Board-house of Purfleet, qu’il seroit pointu, on a trouve que l’extremité ou pointe etoit couverte d’une espece de bonnet de cuivre obtus ou arrondi.
On vient d’ordonner que les conducteurs seroient terminés en pointe et de forme triangulaire, afin que ces trois especes de lames perpendiculaires puissent decharger les nuages lateralement, dans une plus grande etendue et a differente hauteur, comme de plusieurs côtés.
Peut etre seroit il encore mieux de faire les conducteurs de la forme de ce qu’on appelle des herissons en serrurerie ou des lustres, ce sont des pivots garnis de pointes en tous sens.

Peut etre faudroit il placer les conducteurs au haut de chaque face des maisons, les pointes prolongees en avant et non pas perpendiculaires.
Au moins paroit il absolument necessaire que quand il y a des metaux dans la batisse et a decouvert, il y ait aussi des communications metalliques qui joignent les conducteurs.
Voila Monsieur les details qui m’ont parus les plus interessans dans les divers rapports sur cet evenement. On attend un memoire de m. wilson qui sera contre l’usage des pointes.
Je viens de recevoir a Compleate Treatise of Electricity in Theory and Practice &c. Bi tiberius Cavallo 8° 1777. Ce livre fait avec beaucoup d’ordre et de clarté, me paroit un precis bien fait des Loix fondamentales de l’electricité, des principaux phenomenes: la theorie et la pratique y sont exposées avec precision; ce qui est suivi d’experiences nouvelles interessantes, faites par l’auteur depuis 1775, avec le cerf volant, avec l’electrometre atmospherique et l’Electrometre pour la pluye; avec l’Electrophore pour mesurer l’electricité habituelle; enfin sur les couleurs.
Si vous desirez voir cet ouvrage, il est a votre service. J’ay l’honneur d’etre avec Respect Monsieur votre tres humble tres obeissant serviteur
Lebegue De Presle
Nous n’avons point de nouvelles de Du Portail, ce qui nous inquiete, parce qu’il doit etre arrivè a l’armée a la fin de mai.
